CALCULATION OF REGISTRATION FEE Title of each class of securities offered Amount to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Debt securities 6.850% Global Notes due 2115 U.S.$2,500,000,000.00 81.070% U.S.$2,026,750,000.00 U.S.$235,508.35(1) Guaranties ‒(2) (1) The registration fee is calculated in accordance with Rule 457(r) of the Securities Act of 1933. (2) Pursuant to Rule 457(n) under the Securities Act of 1933, no separate fee is payable with respect to the guaranties. Filed pursuant to Rule 424(b)(2) Registration Statement Nos. 333-183618 and 333-183618-01 PROSPECTUS SUPPLEMENT (To Prospectus dated August 29, 2012) Petrobras Global Finance B.V. Unconditionally guaranteed by Petróleo Brasileiro S.A. — Petrobras (Brazilian Petroleum Corporation — Petrobras) U.S.$2,500,000,000 6.850% Global Notes due 2115 The 6.850% Global Notes due 2115 (the “Notes”) are general, unsecured, unsubordinated obligations of Petrobras Global Finance B.V., or “PGF,” a wholly-owned subsidiary of Petróleo Brasileiro S.A.-Petrobras, or “Petrobras.” The Notes will be unconditionally and irrevocably guaranteed by Petrobras. The Notes will mature on June 5, 2115 and will bear interest at the rate of 6.850% per annum. Interest on the Notes is payable on June 5 and December 5 of each year, commencing on December5, 2015. PGF will pay additional amounts related to the deduction of certain withholding taxes in respect of certain payments on the Notes. PGF may redeem, in whole or in part, the Notes at any time by paying the greater of the principal amount of the Notes and the “make-whole” amount, plus accrued interest. The Notes will also be redeemable without premium prior to maturity at PGF’s option solely upon the imposition of certain withholding taxes. See “Description of the Notes—Optional Redemption—Redemption for Taxation Reasons.” ANY OFFER OR SALE OF NOTES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED DIRECTIVE 2003/71/EC, AS AMENDED, (THE “PROSPECTUS DIRECTIVE”) MUST BE ADDRESSED TO QUALIFIED INVESTORS (AS DEFINED IN THE PROSPECTUS DIRECTIVE). ————— PGF intends to apply to have the Notes approved for listing on the New York Stock Exchange, or the “NYSE.” ————— See “Risk Factors” on page S-13 to read about factors you should consider before buying the Notes offered in this prospectus supplement and the accompanying prospectus. Neither the U.S. Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement is truthful or complete. Any representation to the contrary is a criminal offense. Initial price to the public(1): Underwriting discount: Proceeds, before expenses, to PGF: Per Note Total Per Note Total Per Note Total The Notes 81.070 % U.S.$2,026,750,000 0.300% U.S.$7,500,000 80.770% U.S.$2,019,250,000 (1) Plus accrued interest from June 5, 2015, if settlement occurs after that date. ————— The underwriters expect to deliver the Notes in book-entry form only through the facilities of The Depository Trust Company and its direct and indirect participants, including Clearstream Banking, société anonyme , and Euroclear S.A./N.V., as operator of the Euroclear System, against payment in New York, New York on or about June5, 2015. Joint Bookrunners Deutsche Bank Securities J.P. Morgan June 1, 2015 TABLE OF CONTENTS PROSPECTUS SUPPLEMENT About this Prospectus Supplement S-1 Forward-Looking Statements S-2 Incorporation of Certain Documents by Reference S-4 Where You Can Find More Information S-5 Summary S-6 Recent Developments S-12 Risk Factors S-13 Use of Proceeds S-16 Ratio of Earnings to Fixed Charges S-17 Ratio of Earnings to Fixed Charges and Preferred Dividends S-18 Selected Financial and Operating Information S-19 Capitalization S-21 Description of the Notes S-22 Clearance and Settlement S-33 Description of the Guaranty S-36 Plan of Distribution S-43 Taxation S-49 Difficulties of Enforcing Civil Liabilities Against Non-U.S. Persons S-56 Legal Matters S-57 Independent Registered Public Accounting Firm S-58 PROSPECTUS Page About This Prospectus 2 Forward-Looking Statements 3 Petrobras 4 PifCo 5 PGF 5 The Securities 5 Legal Ownership 6 Description of Debt Securities 8 Description of Mandatory Convertible Securities 27 Description of Warrants 28 Description of the Guaranties 34 Description of American Depositary Receipts 35 Form of Securities, Clearing and Settlement 42 Plan of Distribution 47 Expenses of the Issue 48 Experts 49 Validity of Securities 49 Enforceability of Civil Liabilities 49 Where You Can Find More Information 52 Incorporation of Certain Documents by Reference 53 ABOUT THIS PROSPECTUS SUPPLEMENT This document consists of two parts. The first part is the prospectus supplement, which describes the specific terms of the Notes PGF is offering and certain other matters relating to PGF and Petrobras and Petrobras’s financial condition. The second part, the accompanying prospectus, gives more general information about securities that PGF and Petrobras may offer from time to time. Generally, references to the prospectus mean this prospectus supplement and the accompanying prospectus combined. If the information in this prospectus supplement differs from the information in the accompanying prospectus, the information in this prospectus supplement supersedes the information in the accompanying prospectus. We are responsible for the information contained and incorporated by reference in this prospectus supplement and in any related free-writing prospectus we prepare or authorize. PGF and Petrobras have not authorized anyone to give you any other information, and we take no responsibility for any other information that others may give you. Neither PGF nor Petrobras is making an offer to sell the Notes in any jurisdiction where the offer is not permitted. You should not assume that the information in this prospectus supplement, the accompanying prospectus or any document incorporated by reference is accurate as of any date other than the date of the relevant document. In this prospectus supplement, unless the context otherwise requires or as otherwise indicated, references to “Petrobras” mean Petróleo Brasileiro S.A. ‑ Petrobras and its consolidated subsidiaries taken as a whole, and references to “PGF” mean Petrobras Global Finance B.V., a wholly-owned subsidiary of Petrobras. Terms such as “we,” “us” and “our” generally refer to both Petrobras and PGF, unless the context requires otherwise or as otherwise indicated. References herein to “ reais ” or “R$” are to the lawful currency of Brazil. References herein to “U.S. dollars” or “U.S.$” are to the lawful currency of the United States. References herein to “euros” or “€” are to the lawful currency of the member states of the European Monetary Union that have adopted or will adopt the single currency in accordance with the Treaty Establishing the European Community, as amended by the Treaty on European Union. S-1 FORWARD-LOOKING STATEMENTS Some of the information contained or incorporated by reference in this prospectus supplement are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), that are not based on historical facts and are not assurances of future results. Many of the forward-looking statements contained, or incorporated by reference, in this prospectus supplement may be identified by the use of forward-looking words, such as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimate” and “potential,” among others. We have made forward-looking statements that address, among other things: · our marketing and expansion strategy; · our exploration and production activities, including drilling; · our activities related to refining, import, export, transportation of oil, natural gas and oil products, petrochemicals, power generation, biofuels and other sources of renewable energy; · our projected and targeted capital expenditures and other costs, commitments and revenues; · our liquidity and sources of funding; · our pricing strategy and development of additional revenue sources; and · the impact, including cost, of acquisitions and divestments. Our forward-looking statements are not guarantees of future performance and are subject to assumptions that may prove incorrect and to risks and uncertainties that are difficult to predict. Our actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: · our ability to obtain financing; · general economic and business conditions, including crude oil and other commodity prices, refining margins and prevailing exchange rates; · global economic conditions; · our ability to find, acquire or gain access to additional reserves and to develop our current reserves successfully; · uncertainties inherent in making estimates of our oil and gas reserves, including recently discovered oil and gas reserves; · competition; · technical difficulties in the operation of our equipment and the provision of our services; · changes in, or failure to comply with, laws or regulations, including with respect to fraudulent activity, corruption and bribery; · receipt of governmental approvals and licenses; · international and Brazilian political, economic and social developments; S-2 · natural disasters, accidents, military operations, acts of sabotage, wars or embargoes; · the cost and availability of adequate insurance coverage; · the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato investigation”; · the effectiveness of our risk management policies and procedures, including operational risks; · litigation, such as class actions or enforcement or other proceedings brought by governmental and regulatory agencies; and · other factors discussed below under “Risk Factors.” For additional information on factors that could cause our actual results to differ from expectations reflected in forward-looking statements, please see “Risk Factors” in this prospectus supplement and in documents incorporated by reference in this prospectus supplement and the accompanying prospectus. All forward-looking statements attributed to us or a person acting on our behalf are expressly qualified in their entirety by this cautionary statement, and you should not place undue reliance on any forward-looking statement included in this prospectus supplement or the accompanying prospectus. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. S-3 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE Petrobras is incorporating by reference into this prospectus supplement the following documents that it has filed with the Securities and Exchange Commission (“SEC”): (1) The Petrobras Annual Report on Form 20-F for the year ended December 31, 2014 (the “2014 Form 20-F”) filed with the SEC on May 15, 2015. (2) The Petrobras Report on Form 6-K furnished to the SEC on May 18, 2015, containing financial information for the three-month periods ended March 31, 2015 and 2014, prepared in accordance with International Financial Reporting Standards (“IFRS”). (3) The Petrobras Report on Form 6-K furnished to the SEC on May 18, 2015, announcing the election of Director Walter Mendes de Oliveira Filho as a new Audit Committee member. (4) The Petrobras Report on Form 6-K furnished to the SEC on May 18, 2015, announcing the restructuring of Petrobras’s General Ombudsman. (5) The Petrobras Report on Form 6-K furnished to the SEC on May 19, 2015, announcing the April 2015 results of oil and natural gas production. (6) The Petrobras Report on Form 6-K furnished to the SEC on May 21, 2015, informing about Petrobras’s provision of an allowance for impairment of trade receivables to cover uncollateralized receivables in its 2014 financial statements. (7) The Petrobras Report on Form 6-K furnished to the SEC on May 21, 2015, announcing that it signed a funding agreement of U.S.$1.5 billion with China Development Bank Corporation – CDB. (8) Any future filings of Petrobras on Form 20-F with the SEC after the date of this prospectus supplement and prior to the completion of the offering of the securities offered by this prospectus supplement, and any future reports of Petrobras on Form 6-K furnished to the SEC during that period that are identified in those forms as being incorporated into this prospectus supplement or the accompanying prospectus. We will provide without charge to any person to whom a copy of this prospectus supplement is delivered, upon the written or oral request of any such person, a copy of any or all of the documents referred to above which have been or may be incorporated herein by reference, other than exhibits to such documents (unless such exhibits are specifically incorporated by reference in such documents). Requests should be directed to Petrobras’s Investor Relations Department located at Avenida República do Chile, 65 — 10 th Floor, 20031-912—Rio de Janeiro, RJ, Brazil (telephones: 55-21-3224-1510 or 55-21-3224-9947). S-4 WHERE YOU CAN FIND MORE INFORMATION Information that Petrobras files with or furnishes to the SEC after the date of this prospectus supplement, and that is incorporated by reference herein, will automatically update and supersede the information in this prospectus supplement. You should review the SEC filings and reports that Petrobras incorporates by reference to determine if any of the statements in this prospectus supplement, the accompanying prospectus or in any documents previously incorporated by reference have been modified or superseded. Documents incorporated by reference in this prospectus supplement are available without charge. Each person to whom this prospectus supplement and the accompanying prospectus are delivered may obtain documents incorporated by reference herein by requesting them either in writing or orally, by telephone or by e-mail from us at the following address: Investor Relations Department Petróleo Brasileiro S.A.-Petrobras
